DETAILED ACTION
Acknowledgements
The amendment filed 6/14/2022 is acknowledged.
Claims 1-10, 12-13, 16, 19-21, and 26-29 are pending.
Claims 1-10, 12-13, 16, 19-21, and 26-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the rejection does not specifically address any of the dependent claims and does not address the combination of elements of the claims. Applicant states that the steps recited in the claims differ from the routine and conventional sequence of events normally conducted when providing device information to a third party, and thus provide a practical application in a non-conventional and non-generic way. Applicant further states that the claimed invention improves a computer or other technology because it allows for providing information about a device to a third-party service that is transacting with the device without providing device-identifying information to the third-party service. 
Examiner notes, however, that the rejection addresses the dependent claims. Dependent claims 2-9, 12, 20, and 26-29 describe characteristics of the information, transaction, encrypted data, and certificate, but do not require any steps or functions to be performed, and dependent claims 10, 16, and 19 further describe the abstract idea of looking up information about a customer transacting with a third party, and providing the information to the third party. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Further, the as stated in the rejection, the additional elements in combination with the abstract idea do not provide a practical application or significantly more than the abstract idea because they only involve using a computer as a tool to perform the steps involved in carrying out the abstract idea. 
Additionally, the steps of “from a third-party service, receiving . . . a request for prior transaction information regarding a particular [customer] that is performing a transaction with the third-party service, wherein the request comprises data encrypted by the particular [customer] that is inaccessible to the third-party service, the prior transaction information corresponding to any prior transactions between the particular [customer] and the third-party service” “accessing the encrypted data to determine a unique . . . identifier of the particular [customer],” “using the unique . . . identifier to determine the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service,” and “providing the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service to the third-party service without providing an identity of the [customer] to the third-party service,” recited in the claim describe an abstract idea because they recite a process for receiving a request for information about a customer performing a transaction with a third party service, such as a merchant, accessing the customer’s identifying information, using the customer’s identifying information to determine the requested information, and providing the requested information to the merchant without providing the customer’s identity to the merchant, which is a commercial or legal interaction. Although the claim recites that the information is regarding a particular device, the claim recites steps that can be performed to obtain information about a customer. Therefore, the claims are directed to an abstract business process or method of performing a transaction, rather than an improvement to a computer or other technology. Even if the claims recited a non-routine or non-generic method of performing the business process or transaction, because the abstract idea itself cannot provide a practical application or significantly more than the abstract idea, and judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty (See July 2015 Update: Subject Matter Eligibility, p. 3, Section III).
Regarding the rejection of claim 6 under 112(a), applicant states that the claim has been amended to address the rejection. However, paragraph 51 states that:
In some embodiments, the information is stored as two single-bit pieces of data for a device-application (or device-service) pairing. For example, the device information storage 420 might store a 0 indicating that the device has never signed up for a particular service, and switch this value to a 1 once the service has notified the device check servers 405 that the device has signed up. Similarly, the device information storage 420 stores a 0 indicating that the device has never been used for or attempted a fraudulent transaction with the particular third-party service, then switches this value to a 1 once the service 425 notifies the device check servers 405 regarding such a fraudulent transaction or attempt.” 
This describes how two bits are used to indicate whether a device has signed up for a service and whether it has been used for a fraudulent transaction, but does not describe two bits being used for an inexact timestamp. The paragraph then states “[i]n addition, some embodiments store an inexact timestamp (e.g., only a month/year) for the sign-up indicator and/or fraudulent transaction indicator.” This describes another embodiment in which the sign-up indicator and/or fraudulent transaction indicator are used to store an inexact timestamp. The specification does not describe how many bits are used for the sign-up indicator and/or fraudulent transaction indicator in this embodiment, nor does it describe how two bits could be used to store the inexact timestamp.
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/13/2020 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13, 16, 19-21, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case claims 1-10 and 12 are directed to a method, claims 13, 16, 19-20, and 29 are directed to a non-transitory machine-readable storage medium, and claims 21 and 26-28 are directed to a device comprising a memory and at least one processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite looking up information regarding prior transactions of a customer transacting with a third party, and providing the information to the third party, which is an abstract idea. Specifically, the claims recite “from a third-party service, receiving . . . a request for prior transaction information regarding a particular [customer] that is performing a transaction with the third-party service, wherein the request comprises data encrypted by the particular [customer] that is inaccessible to the third-party service, the prior transaction information corresponding to any prior transactions between the particular [customer] and the third-party service” “accessing the encrypted data to determine a unique . . . identifier of the particular [customer],” “using the unique . . . identifier to determine the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service,” and “providing the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service to the third-party service without providing an identity of the [customer] to the third-party service,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite a process for receiving a request for information regarding prior transactions of a customer performing a transaction with a third party service, such as a merchant, accessing the customer’s identifying information, using the customer’s identifying information to determine the requested prior transaction information, and providing the requested information to the merchant without providing the customer’s identity to the merchant, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a one or more processors, particular device with a unique device-specific identifier, a non-transitory machine readable medium, and a device comprising a memory and a processor, merely use a computer as a tool to perform an abstract idea. Specifically, the particular device with a unique device-specific identifier is the object about which information is requested and provided, and represents the customer in the abstract idea. Additionally, the one or more processors, non-transitory machine readable medium and device comprising a memory and processor perform the steps or functions of “from a third-party service, receiving . . . a request for prior transaction information regarding a particular [customer] that is performing a transaction with the third-party service, wherein the request comprises data encrypted by the particular [customer] that is inaccessible to the third-party service, the prior transaction information corresponding to any prior transactions between the particular [customer] and the third-party service” “accessing the encrypted data to determine a unique . . . identifier of the particular [customer],” “using the unique . . . identifier to determine the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service,” and “providing the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service to the third-party service without providing an identity of the [customer] to the third-party service.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a particular device with a unique device-specific identifier, one or more processors, a non-transitory machine readable medium, and a device comprising a memory and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of looking up information about a customer transacting with a third party, and providing the information to the third party. As discussed above, taking the claim elements separately, the particular device with a unique device-specific identifier is the object about which information is requested and provided, and represents the customer in the abstract idea, and the one or more processors, non-transitory machine readable medium and device comprising a memory and a processor perform the steps or functions of “from a third-party service, receiving . . . a request for prior transaction information regarding a particular [customer] that is performing a transaction with the third-party service, wherein the request comprises data encrypted by the particular [customer] that is inaccessible to the third-party service, the prior transaction information corresponding to any prior transactions between the particular [customer] and the third-party service” “accessing the encrypted data to determine a unique . . . identifier of the particular [customer],” “using the unique . . . identifier to determine the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service,” and “providing the requested prior transaction information regarding any prior transactions between the particular [customer] and the third-party service to the third-party service without providing an identity of the [customer] to the third-party service.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of looking up information about a customer transacting with a third party, and providing the information to the third party. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 12, 20, and 26-29 describe characteristics of the information, transaction, encrypted data, and certificate, but do not require any steps or functions to be performed, and dependent claims 10, 16 and 19 further describe the abstract idea of looking up information about a customer transacting with a third party, and providing the information to the third party. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “wherein the two bits of collectively represent an inexact timestamp.” Paragraph 5 of the published specification states “[i]n addition, some embodiments store an inexact timestamp (e.g., only a month/year) for the sign-up indication.” and paragraph 24 states “[i]n addition, some embodiments store an inexact timestamp (e.g., only a month/year) for the sign-up indication and/or the fraudulent transaction indication.” This discloses that the sign-up information or fraudulent transaction indication can be an inexact timestamp, but does not disclose that two bits of data collectively represent an inexact timestamp. Therefore, the specification does not provide a sufficient disclosure of this feature to demonstrate to one skilled in the relevant art that applicant had possession of the claimed invention. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claim 7 is also rejected as it depends on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 12, 13, 16, 21, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn, et al (US 2010/0301113) (“Bohn”) in view of D’Alisa, et al. (US 2016/0253660) (“D’Alisa”) in view of Kaliski, Jr. (US 6,085,320) (“Kaliski”). 
Regarding claims 1, 13, and 21, Bohn discloses a method, a non-transitory machine-readable medium storing a program which when executed by at least one processing unit, the program comprising sets of instructions for performing the method, and a device comprising a memory and at least one processor configured to perform the method comprising:
from a third-party service, receiving, by one or more processors, a request for prior transaction information regarding a particular device that is performing a transaction with the third-party service, wherein the request comprises identifying data, the prior transaction information corresponding to any prior transaction between the particular device and the third-party service (Bohn ¶¶ 51-52, 57-63, 69-72, 76, 86-89);
accessing the identifying data to determine a unique device-specific identifier of the particular device (Bohn ¶¶ 57-61);
using the unique device-specific identifier to determine the requested prior transaction information regarding any prior transactions between particular device and the third-party service (Bohn ¶¶ 51-52, 57-61, 69-72, 76);
providing the requested prior transaction information regarding any prior transaction between particular device and the third party service to the third-party service (Bohn ¶¶ 51-52, 61-63).
Bohn does not specifically disclose that the identifying data is data encrypted by the particular device that is inaccessible to the third party service, or that it is this encrypted data that is accessed. Further, Bohn does not specifically disclose that the requested information is provided to the third party service without providing an identity of the device to the third-party service
D’Alisa discloses the identifying data is encrypted data that is inaccessible to the third party service, and that it is this encrypted data that is accessed (D’Alisa ¶¶ 48-49). D’Alisa also discloses that the requested information is provided to the third party service without providing an identity of the device to the third-party service (D’Alisa ¶ 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Bohn to include using and accessing encrypted data that is inaccessible to the third party service, and providing the requested information to the third party service without providing an identity of the device to the third-party service, as disclosed in D’Alisa, in order to protect sensitive customer information by preventing it from being transmitted in clear text (D’Alisa ¶ 49).
Bohn in view of D’Alisa does not specifically disclose that the encrypted data was encrypted by the particular device.
Kaliski discloses that the encrypted data was encrypted by the particular device (Kaliski 4:44-47; 9:1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Bohn in view of D’Alisa to include the encrypted data being encrypted by the particular device, as disclosed in Kaliski, in order to allow the data to be encrypted using a different session key for each session (Kaliski 4:34-48, 54-61).
Regarding claims 2, 26, and 29, Bohn discloses that the requested information comprises data regarding whether the device has previously performed a same type of transaction with the third-party service (Bohn ¶¶ 29, 39, 51-52, 57-62, 69-72, 76).
Regarding claims 3 and 27, Mankoff discloses the same type of transaction with the third-party service comprises signing up for an offer (Bohn ¶¶ 29, 39, 51-52, 57-62, 69-72, 76). 
Bohn in view of D’Alisa, Kaliski, and Mankoff does not specifically disclose that the offer is for new users only. However, the limitation “the transaction with the third-party service comprises signing up for an offer for new users only” describes characteristics of the transaction that the provided information relates to. Because the particular characteristics of this information are not processed or used to carry out any steps or functions that rely on these specific characteristics, this limitation recites nonfunctional descriptive material and does not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 4 and 28, Bohn in view of D’Alisa, Kaliski, and Mankoff does not specifically disclose that the requested prior transaction information comprises data regarding whether the device has previously been used for a fraudulent transaction with the third-party service. However, this limitation describes a characteristic of the data included in the requested prior transaction information. Because the particular characteristics of this information are not processed or used to carry out any steps or functions that rely on these specific characteristics, this limitation recites nonfunctional descriptive material and does not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 9, Kaliski discloses that the encrypted data comprises a certificate identifying the particular device (Kaliski 4:44-47; 6:9-23; 9:1-11).
Regarding claim 10, D’Alisa discloses that the method is performed by a first set of servers of a manufacturer of the particular device (D’Alisa ¶ 48).
Kaliski discloses that the device transacts with a second set of servers of the device to acquire the certificate (Kaliski 1:42-47; 2:24-27; 6:14-16).
Regarding claim 12, Kaliski discloses that the certificate identifying the particular device includes the unique device-specific identifier used to determine the requested information (Kaliski 6:9-23).

Claims 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of D’Alisa and Kaliski as applied to claims 1, 13, and 21 above, and further in view of Mankoff, et al. (US 2019/0213630) (“Mankoff”).
Regarding claims 8 and 20, Bohn in view of D’Alisa and Kaliski does not specifically disclose the provided prior transaction information is information previously stored by the third-party service, wherein the third-party service is not provided any additional data that facilitates the third-party service to match the previously-stored information to the provided prior transaction information.
Mankoff discloses the provided information is information previously stored by the third-party service, wherein the third-party service is not provided any additional data that facilitates the third-party service to match the previously-stored information to the provided information (Mankoff ¶¶ 26, 38-30, 45-47, 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the method of Bohn in view of D’Alisa and Kaliski to include information previously stored by the third-party service, where the third-party service is not provided any additional data that facilitates the third-party service to match the previously-stored information to the provided information, as disclosed in Mankoff, in order to reward customer loyalty and to be able to determine the effectiveness of promotions or advertisements, while preserving anonymity (Mankoff ¶¶ 5-6, 28, 46-47).
Regarding claim 19, Bohn in view of D’Alisa and Kaliski does not specifically disclose the set of instructions for using the unique device-specific identifier to determine the requested information comprises a set of instructions for accessing a database that stores the requested information for each of a plurality of device identifiers, wherein the requested information is specific to an application operating on the device that transacts with the third-party service.
Mankoff discloses that set of instructions for using the unique device-specific identifier to determine the requested information comprises a set of instructions for accessing a database that stores the requested information for each of a plurality of device identifiers, wherein the requested information is specific to an application operating on the device that transacts with the third-party service (Mankoff Figures 4, 7-8; ¶¶ 23-24, 26, 28-30, 45-47, 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the method of Bohn in view of D’Alisa and Kaliski to include accessing a database that stores the requested information for each of a plurality of device identifiers, wherein the requested information is specific to an application operating on the device that transacts with the third-party service, as disclosed in Mankoff, in order to reward customer loyalty and to be able to determine the effectiveness of promotions or advertisements, while preserving anonymity (Mankoff ¶¶ 5-6, 28, 46-47).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of D’Alisa and Kaliski as applied to claim 1 above, and further in view of Matyas, et al. (US 4,941,176) (“Matyas”).
Regarding claims 5-7, D’Alisa discloses proving information about the device (D’Alisa ¶ 57).
Bohn in view of D’Alisa and Kaliski does not specifically disclose wherein providing the requested prior transaction information comprises providing two bits of data that provide two pieces of information about the device, wherein the two bits of data collectively represent an inexact timestamp, and wherein the inexact timestamp specifies a month and year.
Matyas discloses providing two bits of data that provide two pieces of information (Matyas 34:40-45).
Therefore, it would have been obvious to one of ordinary skill to modify the information of Bohn in view of D’Alisa and Kaliski to include two bits of data that provide two pieces of information because doing so only involves simple substitution of one known data format for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Additionally, regarding the description of the two bits as collectively representing an inexact timestamp, wherein the inexact timestamp specifies a month and year, this describes characteristics of the provided information. Because the particular characteristics of this information are not processed or used to carry out any steps or functions that rely on these specific characteristics, these limitations recite nonfunctional descriptive material and do not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of D’Alisa and Kaliski as applied to claim 1 above, and further in view of Leahy, et al. (US 2004/0133478) (“Leahy”).
Regarding claim 16, Bohn in view of D’Alisa and Kaliski does not specifically disclose that the request further comprises data from the third-party service identifying a developer of the third-party service, and the program further comprising sets of instructions for: validating, based at least on part on the developer identifier, that the third-party service is authorized to make the request. 
Leahy discloses that the request further comprises data from the third-party service identifying a developer of the third-party service, and the program further comprising sets of instructions for: validating, based at least on part on the developer identifier, that the third-party service is authorized to make the request (Leahy ¶¶ 22-23, 32).
Therefore, it would have been obvious to one of ordinary skill to modify the information of Bohn in view of D’Alisa and Kaliski to include data identifying a developer of the third-party service validating, based at least on part on the developer identifier, that the third-party service is authorized to make the request, as disclosed in Leahy, in order to prevent unauthorized services or applications from making requests from the server that place an excessive load on the server or that are a drain on the server’s resources (Leahy ¶ 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685